Name: 1999/228/EC: Commission Decision of 5 March 1999 amending Council Decision 79/542/EEC and Decisions 92/160/EEC, 92/260/EEC and 93/195/EEC and 93/197/EEC with regard to the animal health conditions for the temporary admission, re-entry and imports into the Community of registered horses from certain parts of Saudi Arabia (notified under document number C(1999) 496) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  means of agricultural production;  tariff policy;  health;  Asia and Oceania
 Date Published: 1999-03-27

 Avis juridique important|31999D02281999/228/EC: Commission Decision of 5 March 1999 amending Council Decision 79/542/EEC and Decisions 92/160/EEC, 92/260/EEC and 93/195/EEC and 93/197/EEC with regard to the animal health conditions for the temporary admission, re-entry and imports into the Community of registered horses from certain parts of Saudi Arabia (notified under document number C(1999) 496) (Text with EEA relevance) Official Journal L 083 , 27/03/1999 P. 0077 - 0079COMMISSION DECISION of 5 March 1999 amending Council Decision 79/542/EEC and Decisions 92/160/EEC, 92/260/EEC and 93/195/EEC and 93/197/EEC with regard to the animal health conditions for the temporary admission, re-entry and imports into the Community of registered horses from certain parts of Saudi Arabia (notified under document number C(1999) 496) (Text with EEA relevance) (1999/228/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 12, 13, 15, 16 and 19(ii) thereof,Whereas by Council Decision 79/542/EEC (2), as last amended by Commission Decision 98/622/EC (3), a list of third countries from which Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products has been established;Whereas by Commission Decision 92/160/EEC (4), as last amended by Decision 97/685/EC (5), the Commission has established the regionalisation of certain third countries for imports of equidae;Whereas the health conditions and veterinary certification for the temporary admission, re-entry and imports of registered horses are laid down respectively in Commission Decisions 92/260/EEC (6), 93/195/EEC (7) and 93/197/EEC (8), all as last amended by Decision 98/594/EC (9);Whereas following a Commission veterinary inspection mission to Saudi Arabia the animal health situation appears to be under the satisfactory control of the veterinary services and in particular the movement of equidae from certain parts of the territory into the rest of the country appears to be well controlled;Whereas the veterinary authorities of Saudi Arabia have provided a written undertaking to notify within 24 hours by fax, telegram, or telex to the Commission and the Member States the confirmation of any infectious or contagious disease in equidae mentioned in Annex A to Directive 90/426/EEC, which are compulsorily notifiable in the country, and within due time any change in the vaccination or import policy in respect of equidae;Whereas following a serological survey carried out over the entire territory of Saudi Arabia, the country should be considered free of glanders and dourine for at least six months; Venezuelan equine encephalomyelitis and vesicular stomatitis have never occurred, however serological evidence was found for equine viral arteritis;Whereas taking account of the results of the above survey, parts of Saudi Arabia have been free from African horse sickness for more than two years and vaccination against this disease has not been carried out in the country during the last 12 months and is officially banned; whereas, however, certain parts of Saudi Arabia cannot be considered free of the disease;Whereas the competent authorities of Saudi Arabia have notified to the Commission the official approval of an insect-protected quarantine station near Riyadh and the specimen signatures of the official veterinarians entitled to sign international export certificates;Whereas for reason of the health situation in certain parts of Saudi Arabia it appears appropriate to regionalise the country concerned, so as to allow importation into the Community of registered horses only from the disease-free part of the territory of Saudi Arabia;Whereas the animal health conditions and veterinary certification must be adopted according to the animal health situation of the third country concerned; whereas the present case relates only to registered horses;Whereas for clarity the ISO country code should be used for amendments of lists of third countries;Whereas Decision 79/542/EEC and Decisions 92/160/EEC, 92/260/EEC, 93/195/EEC and 93/197/EEC must be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Part 2 of the Annex to Decision 79/542/EEC, special column for registered horses, the following line is inserted in accordance with the alphabetical order of the ISO country code:>TABLE>Article 2 The following words are added to the Annex to Decision 92/160/EEC:'Saudi Arabiathe whole of the territory, excluding the protection and surveillance zones established in accordance with the provisions of Article 13(2)(a) of Directive 90/426/EEC, and delineated as follows:1. Protection zone1.1. Province Jizan- the whole province, except the part north of the road control post at Ash Shuqaiq at road No 5 and north of road No 10.1.2. Province Asir- the part of the province delineated by road No 10 between Ad Darb, Abha and Kamis Mushayt to the north, except the equestrian clubs at the air and military bases,- the part of the province delineated to the north by road No 15 leading from Kamis Mushayt through Jarash, Al Utfah and Dhahran Al Janoub to the border with the province of Najran,- the part of the province delineated to the north by the road leading from Al Utfah through Al Fayd to Badr Al Janoub (Province Najran).1.3. Province Najran- the part of the province delineated by the road from Al Utfah (province Asir) to Badr Al Janoub and to As Sebt and from As Sebt along Wadi Habunah to the conjunction with road No 177 between Najran and Riyadh to the north and from this conjunction by road No 177 leading south to the conjunction with road No 15 from Najran to Sharourah,- the part of the province south of road No 15 between Najran and Sharourah and the border with the Yemen.2. Surveillance zone2.1. Province Jizan- the part of the province north of the road control post at Ash Shuqaiq at road No 5, controlled by the road control post at Al Qahmah, and north of road No 10.2.2. Province Asir- the equestrian clubs at the air and military bases,- the part of the province between the border of the protection zone and road No 209 from Ash Shuqaiq to the road control post Muhayil on road No 211,- the part of the province between the control post on road No 10 south of Abha, the city of Abha and the road control post Ballasmer 65 km from Abha on road No 15 leading north,- the part of the province between Khamis Mushayt and the road control post 90 km from Abha on road No 255 to Samakh and the road control post at Yarah, 90 km from Abha, on road No 10 leading to Riyadh,- the part of the province south of a virtual line between the road control post at Yarah on road No 10 and Khashm Ghurab on road No 177 up to the border of the province of Najran.2.3. Province Najran- the part of the province south of a line between the road control post at Yarah on road No 10 and Khashm Ghurab on road No 177 from the border of the province of Najran until the road control post Khashm Ghurab, 80 km from Najran, and west of road No 175 leading to Sharourah`.Article 3 Decision 92/260/EEC is amended as follows:1. The list of third countries in Group E of Annex I is replaced by the following:'United Arab Emirates (AE), Bahrain (BH), Algeria (DZ), Egypt (1) (EG), Israel (IL), Jordan (JO), Kuwait (KW), Lebanon (LB), Libya (LY), Morocco (MA), Malta (MT), Mauritius (MU), Oman (OM), Qatar (QA), Saudi Arabia (1) (SA), Syria (SY), Tunisia (TN), Turkey (1) (TR)`.2. The title of the health certificate set out in Annex II(E) is replaced by the following:'HEALTH CERTIFICATEfor the temporary admission of registered horses into Community territory from United Arab Emirates, Bahrain, Algeria, Egypt (1), Israel, Jordan, Kuwait, Lebanon, Libya, Morocco, Malta, Mauritius, Oman, Qatar, Saudi Arabia (1), Syria, Tunisia, Turkey (1) for a period of less than 90 days`.Article 4 Decision 93/195/EEC is amended as follows:1. The list of third countries in Group E of Annex I is replaced by the following:'United Arab Emirates (AE), Bahrain (BH), Algeria (DZ), Egypt (1) (EG), Israel (IL), Jordan (JO), Kuwait (KW), Lebanon (LB), Libya (LY), Morocco (MA), Malta (MT), Mauritius (MU), Oman (OM), Qatar (QA), Saudi Arabia (1) (SA), Syria (SY), Tunisia (TN), Turkey (1) (TR)`.2. The list of third countries under Group E in the title of the health certificate set out in Annex II is replaced by the following:'United Arab Emirates, Bahrain, Algeria, Egypt (1), Israel, Jordan, Kuwait, Lebanon, Libya, Morocco, Malta, Mauritius, Oman, Qatar, Saudi Arabia (1), Syria, Tunisia, Turkey (1)`.Article 5 Decision 93/197/EEC is amended as follows:1. The list of third countries in Group E of Annex I is replaced by the following:'United Arab Emirates (2) (AE), Bahrain(2) (BH), Algeria (DZ), Egypt (1) (2) (EG), Israel (IL), Jordan (2) (JO), Kuwait (2) (KW), Lebanon (2) (LB), Libya (2) (LY), Morocco (MA), Malta (MT), Mauritius (MU), Oman (2) (OM), Qatar (2) (QA), Saudi Arabia (1) (2) (SA), Syria (2) (SY), Tunisia (TN)`.2. The title of the health certificate set out in Annex II(E) is replaced by the following:'HEALTH CERTIFICATEfor imports into Community territory of registered horses from United Arab Emirates, Bahrain, Egypt (1), Jordan, Kuwait, Lebanon, Libya, Oman, Qatar, Saudi Arabia (1), Syria and of registered equidae and equidae for breeding and production from Algeria, Israel, Morocco, Malta, Mauritius, Tunisia`.Article 6 This Decision is addressed to the Member States.Done at Brussels, 5 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 42.(2) OJ L 146, 14. 6. 1979, p. 15.(3) OJ L 296, 5. 11. 1998, p. 16.(4) OJ L 71, 18. 3. 1992, p. 27.(5) OJ L 287, 21. 10. 1997, p. 54.(6) OJ L 130, 15. 5. 1992, p. 67.(7) OJ L 86, 6. 4. 1993, p. 1.(8) OJ L 86, 6. 4. 1993, p. 16.(9) OJ L 286, 23. 10. 1998, p. 53.